          Case2:20-cv-00736-GMN-NJK
          Case 2:20-cv-00736-GMN-NJK Document
                                     Document10
                                              9 Filed
                                                Filed05/19/20
                                                      05/20/20 Page
                                                               Page11of
                                                                      of22




 1   GRIFFITH H. HAYES, ESQ.
     Nevada Bar No. 7374
 2   DANIEL B. CANTOR, ESQ.
     Nevada Bar No. 14180
 3   LITCHFIELD CAVO LLP
     3993 Howard Hughes Parkway, Suite 100
 4   Las Vegas, Nevada 89169
     Telephone: (702) 949-3100
 5   Facsimile: (702) 916-1776
     Hayes@LitchfieldCavo.com
 6   Zimmer@LitchfieldCavo.com
     Attorneys for Defendant, Security Service
 7   Federal Credit Union
 8                                UNITED STATES DISTRICT COURT
 9                                        DISTRICT OF NEVADA
10    KAMERON TERRY,                                       CASE NO.: 2:20-cv-00736-GMN-NJK
11                          Plaintiff,
      v.
12                                                         STIPULATION AND ORDER TO
      SECURITY SERVICE FEDERAL CREDIT                      EXTEND TIME TO RESPOND TO
13    UNION and EXPERIAN INFORMATION                       COMPLAINT
      SOLUTIONS, INC.,
14                                                         [FIRST REQUEST]
                            Defendants.
15

16
17

18

19

20

21

22           Plaintiff, KAMERON TERRY (“Plaintiff”) by and through its attorneys of record, Kazerouni
23   Law Group, APC, and Defendant, SECURITY SERVICE FEDERAL CREDIT UNION ( “Security
24   Service”) by and through its attorneys of record, Litchfield Cavo LLP, hereby submit this stipulation
25   to extend time for Security Service to respond to Plaintiff’s Complaint [EFC 1] pursuant to LR IA 6-
26   1.
27           1.     Plaintiff filed its Complaint on April 23, 2020 [EFC 1].
28           2.     Security Service was served on April 30, 2020.
                                                       1
       Case2:20-cv-00736-GMN-NJK
       Case 2:20-cv-00736-GMN-NJK Document
                                  Document10
                                           9 Filed
                                             Filed05/19/20
                                                   05/20/20 Page
                                                            Page22of
                                                                   of22




 1          3.      The responsive pleading of Security Service is currently due May 21, 2020.

 2          4.      Defendant Security Service shall have an extension of 14 days from May 21, 2020, to

 3   answer, move, or otherwise respond to Plaintiff’s complaint to and including June 4, 2020.

 4          5.      This is Security Service’s first request for an extension of time to respond to the

 5   Complaint and it is not intended to cause any delay or prejudice to any party, but due to certain delays

 6   caused by the various jurisdictions’ stay at home orders and to permit Plaintiff and Security Service

 7   an opportunity to more fully investigate the claims alleged.

 8
      Dated: May 19, 2020                                KAZEROUNI LAW GROUP, APC
 9
                                                         By:     /s/ Gustavo Ponce, Esq.
10                                                             GUSTAVO PONCE, ESQ.
                                                               Nevada Bar No. 15084
11                                                             6069 South Fort Apache Road, Suite 100
                                                               Las Vegas, NV 89148
12                                                             Tel: 800-400-6808
                                                               Fax: 800-520-5523
13                                                             gustavo@kazlg.com
                                                               Attorneys for Plaintiff Kameron Terry
14
      Dated: May 19, 2020                                LITCHFIELD CAVO LLP
15
                                                         By:     /s/ Daniel B. Cantor, Esq.
16                                                             GRIFFITH H. HAYES, ESQ.
                                                               Nevada Bar No. 7374
17                                                             DANIEL B. CANTOR, ESQ.
                                                               Nevada Bar No. 14180
18                                                             3993 Howard Hughes Parkway, Suite 100
                                                               Las Vegas, Nevada 89169
19                                                             Telephone: (702) 949-3100
                                                               Facsimile: (702) 916-1776
20                                                             Hayes@LitchfieldCavo.com
                                                               Zimmer@LitchfieldCavo.com
21                                                             Attorneys for Security Service Federal
                                                               Credit Union
22
                                                    ORDER
23
            Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendants should answer or
24
     otherwise respond to Plaintiff’s complaint on or before June 4, 2020.
25

26          May 20, 2020 2020
     Dated:______________,
27

28                                         UNITED   STATES
                                           United States    MAGISTRATE
                                                         Magistrate Judge COURT JUDGE
                                                        2
